Citation Nr: 1116500	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period prior to July 23, 2008.
 
2.  Entitlement to an initial rating higher than 30 percent for PTSD for the period since July 23, 2008. 
 
3.  Entitlement to an initial rating higher than 10 percent for a lower spine strain for the period prior to July 23, 2008, and higher than 20 percent for the period since July 23, 2008.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 


ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1997 to July 2005.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, that granted service connection and assigned initial 10 percent ratings for each disability, both effective July 11, 2005.  The Veteran perfected an appeal of both initial ratings.
 
In August 2008, the RO granted a 30 percent rating for the PTSD and a 20 percent rating for the lower spine, both effective July 23, 2008, and the Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).
 
 
FINDINGS OF FACT
 
1.  For the period between July 11 and October 30, 2005, the Veteran's PTSD was not manifested by occupational and social impairment with occasional decrease in work efficiency.
 
2.  Between October 31, and November 17, 2005, the Veteran's posttraumatic stress disorder caused occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.
 
3.  For the period beginning November 18, 2005, the Veteran's posttraumatic stress disorder was not manifested by more than occupational and social impairment with an occasional decrease in work efficiency. 

4.  For the period prior to July 23, 2008, the Veteran's lower spine strain was not manifested by ankylosis, a range of flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, or associated neurological symptomatology.
 
5.  For the period since July 23, 2008, the Veteran's lower spine strain has not manifested by ankylosis, a range of forward flexion limited to 30 degrees or less, or associated neurological symptomatology.
 
 
CONCLUSIONS OF LAW
 
1.  The requirements for an initial evaluation higher than 10 percent for PTSD for the period prior to October 31, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).
 
2.  The requirements for an initial evaluation of 70 percent, and no higher, for PTSD, were met for the period from October 31, 2005 through November 17, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411.
 
3.  The requirements for an initial evaluation in excess of 30 percent for PTSD are not met from November 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The requirements for an initial evaluation higher than 10 percent for lower spine strain for the period prior to July 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, General Rating Formula For Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5237.
 
5.  The requirements for an initial evaluation higher than 20 percent for lower spine strain for the period since July 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1, 4.7, 4.71a, General Formula, Diagnostic Code 5237.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.
 
PTSD.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
Analysis
 
The applicable rating criteria for evaluating post traumatic stress disorder  provide for a 10 percent disability evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.
 
A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Global assessment of functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global assessment of functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].
 
As noted in the Introduction, the December 2006 rating decision assigned an initial 10 percent rating, effective July 11, 2005, the date the Veteran separated from active service.  See 38 C.F.R. § 3.400(b)(2).  A September 2005 outpatient entry notes the Veteran screened positive for PTSD while being seen for a job-related physical.  He reported flashbacks, avoidant behavior, irritability, increased response to the crying of his young son, and decreased concentration.  He also reported his friends had told him he had become numb and isolated since his return from Iraq.  While he reported having been engaged in some minor fights since his return, he denied any physical altercation with his wife.  He was employed at a hospital as an equipment stocker, but indicated he planned to seek work as a truck driver.  He had completed three years of post-secondary school education, and had a degree in animation.
 
Mental status examination revealed the Veteran as well groomed and cooperative.  He described his mood as "fine," and his affect was appropriate.  Thought process was linear and goal directed, and thought content revealed no suicidal or homicidal ideation, and no auditory or visual hallucinations.  His judgment was good, insight fair, and his cognition was grossly intact.  The Veteran was receptive to the offer of therapy sessions but he declined medication, as he was concerned about the sexual side effects, though the examiner advised there were medications available that did not impact sexual performance.  The examiner assigned a Global Assessment of Functioning of 70.
 
The objective findings at the September 2005 session show the Veteran's symptoms most nearly approximated a 10 percent rating, as they showed not more than some occupational and social impairment due to transient symptoms.  38 C.F.R. §§ 4.7, 4.130.  A higher rating was not met or approximated at that time, as the Veteran did not report, and the examiner did not observe, significant evidence of the presence of the symptoms included in the 30 percent criteria.  There was no evidence of intermittent periods of an inability to perform occupational tasks due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Indeed, there was no evidence of panic attacks, chronic sleep impairment or suspiciousness.   
 
An October 31, 2005 entry, however, notes the Veteran reported sleep disturbance, to include startled waking.  He was only sleeping four hours a night, with frequent interruptions.  The Veteran reported that he was easily startled by doorbells and loud noises, and he avoided crowds wherever possible.  Contrary to his report a month prior, he reported being in several recent altercations, including one at a mall when he beat a man who ran into him and then verbally challenged him.  He was also involved in a physical altercation with his wife where he pushed her hard against a wall.  She called the police, and the Veteran was charged with assault.  In her June 2008 statement, the Veteran's wife noted the fight started when she told him to leave her alone after he repeatedly poked her in the temple.  He stopped, punched a closet and, after she called the police, he threw her into the bathtub, held her head down, and turned on the water.  She stated these actions occurred in front of their one-year-old son.
 
Mental status examination revealed the Veteran was oriented in three spheres, his appearance calm and cooperative, and his speech was clear.  His mood was stressed, and his affect euthymic.  The Veteran denied suicidal and homicidal ideation, as well as visual hallucinations.  He reported hearing an audible voice over the prior three months that narrated his activities.  Generally he heard the voice while in his car, but it did not tell him to do anything harmful.  The examiner noted no evidence of delusions.  The examiner opined the Veteran was a low risk of harm to himself or others, that medication and therapy were indicated for his increased anxiety, and that auditory hallucinations would be monitored.  The examiner assigned a Global Assessment of Functioning of 60, which is at the top end of the range 51 to 60.  Setraline was prescribed for his symptoms.
 
The Veteran's symptoms as of October 31, 2005 show that posttraumatic stress disorder caused such occupational and social deficiencies that the appellant reported hearing voices.  Further from that date there is clear evidence of impaired impulse control, to include periods of unprovoked violence as manifested by physical altercations with both his spouse, and strangers who happened to run into him while shopping.  Indeed, his physical altercation with his wife was so severe that law enforcement personnel were called to the scene.  Hence, effective October 31, 2005, the Board finds that a 70 percent rating was in order.  

A 100 percent rating was not, however, in order from that date because there is no evidence that posttraumatic stress disorder caused a gross impairment in thought processes or communication; persistent delusions or hallucinations  The appellant was not in persistent danger of hurting self or others, and there is no evidence of an intermittent inability to perform activities of daily living .  He was not disoriented to either time or place,  Finally, there is no evidence of any memory loss for names of close relatives, own occupation, or own name. 
 
By the date of the appellant's next November 18, 2005 outpatient visit, he reported the Setraline had helped his symptoms and his anger was better controlled.  His mood had improved, and he had not had any more altercations with his wife or anyone else.  He described the audible voice as being more of an intrusive thought than a true auditory hallucination.  The examiner observed the Veteran's mood as better, and his affect calmer.  There were no abnormal movements, and no homicidal or suicidal ideation, or evidence of paranoia.  The examiner again assigned a Global Assessment of Functioning of 60.  This was also the assessment in December 2005, when the appellant showed that he was calm, cooperative, had clear speech, and he had no abnormal motor movements.  His mood relaxed, and his affect calm and euthymic.  No delusions were evident, and he denied any suicidal and homicidal ideation, as well as paranoia.  Hence, while the appellant showed evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, there was no evidence of occupational and social impairment with reduced reliability and productivity due to a flat affect, circumstantial speech, impaired memory, impaired judgment, or difficulty establishing and maintaining effective work and social relationships.  Hence, effective November 18, 2005 the appellant is most appropriately evaluated as 30 percent disabled due to posttraumatic stress disorder.  
 
During 2006 the Veteran was employed as a truck driver.  He had screened positive for depression  in August 2006, but he denied any suicidal or homicidal ideation.  The examiner noted the same findings on mental status examination as in December 2005, which noted a Global Assessment of Functioning of 60.
 
A July 2008 examination report notes the Veteran reported his symptoms had worsened.  He reported being harder to get along with, his sleep was bad, and having frequent altercations.  He also reported nightmares one to three times a week and intrusive thoughts.  He reported that he was short-tempered, anxious, easily startled, and hypervigilant.  The Veteran also reported feeling uncomfortable in large crowds, so he avoided them.  He denied depression, suicidal ideation and panic attacks.  The examiner noted that the Veteran had not attended therapy sessions for more than six months, and he stopped taking his medications because he reported it caused him to break out in hives.  The Veteran reported he had reduced his hours driving a truck to 30 hours a week due to his low back disability, for which he is separately rated.  He also reported he was close to his two children.
 
Mental status examination revealed the Veteran as casually and appropriately dressed, alert and cooperative.  There were no loose associations, flight of ideas, bizarre motor movements, or tics.  His mood was a bit tense but he was cooperative and friendly.  His affect was appropriate.  In addition to the absence of psychotic symptoms noted earlier, the examiner found no hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  Both remote and recent memory appeared adequate, as was judgment, insight, and intellectual capacity.  The examiner noted the Veteran's symptoms and the fact he had no friends and limited interests-though he did attend church occasionally, and the fact he was not working in the animation field, for which he was trained.  The examiner assigned a Global Assessment of Functioning of 53, but opined the Veteran's occupational and social impairment was moderate.
 
The Board finds the findings at clinical examination shows the Veteran's symptoms to be not significantly worse than beginning on November 18, 2005.  They clearly are not as bad as those shown in late October 2005.  Hence, the Board finds the preponderance of the evidence shows the Veteran's PTSD on balance most nearly approximated a 30 percent rating effective November 18, 2005.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as the findings on clinical examination revealed hardly any of the symptoms set forth for the 50 percent rating.  

The Board is aware that the listed symptoms are not all-inclusive, nonetheless the record shows that the 30 percent rating adequately compensates the Veteran for the occupational and social impairment currently caused by his posttraumatic stress disorder.  Although he is isolative, he does attend church occasionally.  The Board notes the impact of posttraumatic stress disorder on the Veteran's marriage, but since November 18, 2005, he has denied any additional physical altercations with his wife, and he reported he was close to his children.  As a result, the evidence shows the Veteran's social functioning is not impaired more than the 30 percent rating assigned.
 
Lower Spine Strain.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  The ratings under the general formula for spinal disorders specifically include the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Consequently, the so-called DeLuca provisions set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), are not for application.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).
 
Analysis
 
The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is in order where there is forward thoracolumbar flexion greater than 60 degrees but not greater than 85 degrees; or, a combined range of thoracolumbar motion is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  

A 20 percent rating applies if forward thoracolumbar flexion is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of thoracolumbar motion is not greater than 120 degrees; or, if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
The November 2006 examination report notes that the Veteran's low back symptoms started when he slipped and fell in 2003 during his active service.  He described his current symptoms as daily mild lower back pain that occurred several times a day for a second in duration.  The Veteran denied having received treatment for his low back disorder, as well as bowel or bladder involvement, numbness, or paresthesias.  The Veteran described his pain as a sharp tingling pain that radiated to the right leg into the bottom of the foot.  He denied any limitations on walking.  Physical examination revealed no evidence of spasm, atrophy, guarding, tenderness, or pain with motion.  There was no evidence of abnormal spinal curvature.  Head position was normal and symmetrical in appearance.  Motor examination was 5/5 throughout, lower extremity reflexes were 2/2, and sensation was intact throughout the lower extremities.  Forward flexion was to 90 degrees, which is normal for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V.  Forward flexion was not accompanied by pain.  The combined range of motion was 240 degrees.  Lasegue's sign was negative.  X-rays were read as negative.  The Veteran's full-time occupation was noted as a truck driver, and the examination report notes he did not miss any time from work due to his low back.
 
The objective findings on clinical examination show the Veteran's low back to have most nearly approximate the assigned 10 percent rating as of the 2006 examination.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as range of motion on forward flexion was better than 60 degrees, the combined range of motion was better than 120 degrees, and neurological examination was normal.  The fact the Veteran's low back had range of motion, by definition, means there was no ankylosis.  See 38 C.F.R. § 4.71a, General Formula, Note (5).
 
In his notice of disagreement the Veteran asserted the initial rating did not factor in functional loss under 38 C.F.R. § 4.40.  As noted above, the specific provisions of the General Formula contemplate functional loss.  Moreover, the basis of the RO's assignment of the 10 percent rating was based on pain on passive range of motion in the lateral and backwards spheres.  Hence, the Board finds no factual basis for a rating higher than 10 percent.  Upon receipt of the Veteran's notice of disagreement, the RO arranged another examination.
 
The July 2008 examination report notes the Veteran reported symptoms essentially the same as at the 2006 examination.  The objective findings on clinical examination were the same as at the 2006 examination-except for range of forward flexion.  The examination revealed lumbar flexion to 45 degrees, which warrants a 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a, General Formula, Diagnostic Code 5237.  A higher rating was not met or approximated, as forward flexion was better than 30 degrees, and neurological examination was normal.
 
In light of the above, the preponderance of the evidence shows the Veteran's lower spine strain most nearly approximated the assigned 10 percent rating for the period prior to July 23, 2008, and 20 percent for the period since July 23, 2008.  38 C.F.R. §§ 4.1, 4.7, 4.71a, General Formula, Diagnostic Code 5237.
 
The Board considered the propriety of a referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The evidence of record shows the rating criteria for the Veteran's posttraumatic stress disorder and lower spine disabilities adequately describe the symptoms and severity of the disabilities and address them with the scheduler ratings thereunder.  This Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1).
 
The Board also considered the doctrine of reasonable doubt.  Except where otherwise indicated the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder for the period prior to October 31, 2005, is denied.
 
Entitlement to an initial 70 percent rating for posttraumatic stress disorder is warranted for the period from October 31 to November 17, 2005, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 30 percent rating for posttraumatic stress disorder is warranted for the period since November 18, 2005, subject to the laws and regulations governing the award of monetary benefits.


Entitlement to an initial rating higher than 10 percent for lower spine strain for the period prior to July 23, 2008, and higher than 20 percent for the period since July 23, 2008, is denied.
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


